Citation Nr: 1718398	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-29 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Rating Resource Center in Augusta, Maine.  Jurisdiction of the claim is now with the Regional Office (RO) in New York, New York.

The Board notes that in February 2010, the Veteran submitted a notice of disagreement (NOD) that referenced several issues.  A supplemental statement of the case (SSOC) was issued in September 2012.  The Veteran submitted a VA Form 9 in October 2012 indicating he was appealing the issue of entitlement to TDIU alone.

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Due to audio technical difficulties, a transcript of the hearing is not a part of the record.  In a February 2014 letter, the Veteran was informed that a transcript of the hearing was not able to be produced and he was given the option to appear at a new hearing.  In March 2014, the Veteran responded that he did not want to appear at a hearing and to please consider the case on the evidence of record.

The Veteran's appeal was previously before the Board in March 2015, when it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.

As noted above, a transcript of the hearing was not able to be produced.  Despite the lack of a transcript, the undersigned notes that the Veteran's testimony during the hearing raised the issue of entitlement to a service connection for a psychiatric disability, both on a direct and secondary basis.  Accordingly, the Board finds that the issue of entitlement to service connection for a psychiatric disability has been raised by the record at the December 2013 videoconference hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities met the schedular criteria under 38 C.F.R. § 4.16(a) for the entire period on appeal.

2.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns

In March 2015, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the AOJ to afford the Veteran an examination to determine the effects of his service connected disabilities on his ability to maintain employment.

In May 2015, the Veteran was afforded individual VA examinations for each of the Veteran's service-connected disabilities in conjunction with the Board's remand instructions.  Each of the examinations provided an opinion as to the current severity of the Veteran's disabilities and an opinion on the ability of the Veteran to work as a result of the disability.  But no opinion as to whether the Veteran's service-connected disabilities, in combination, would preclude him from securing and following substantially gainful employment, as was requested in the March 2015 remand.  However, a "combined effects" medical opinion is not required under VA's duty to assist.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The ultimate question of whether the Veteran is capable of substantially gainful employment is not a medical one.  That determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2(2013)").  Accordingly, the Board finds a remand for a "combined effects" medical opinion is unnecessary.

As noted above and will be detailed below, the VA examiners conducted examinations and interviews of the Veteran and, in accordance with the Board's remand instructions, offered opinions regarding the severity of the Veteran's disabilities, in addition to their impact on his occupational functioning.  Further, the examination reports are fully adequate for the purposes of determining entitlement to a TDIU.  Thus, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Medical treatment records and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  During the appeal period, the Veteran was afforded VA examinations in February 2009, October 2009, and May 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

III.  Entitlement to a TDIU

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.

	Facts and Analysis

The Veteran contends that he is unable to secure or follow any substantially gainful employment due to his service connected disabilities.  Upon a review of the evidence of record, the Board finds that entitlement to a schedular TDIU is not warranted.

The Veteran's service connected disabilities include: residuals of a right hand gunshot wound, with amputation of metacarpal bone and right middle finger, and partial amputation of right index finger, rated as 40 percent disabling from August 13, 1971; right shoulder gunshot wound, rated as 20 percent disabling from August 13, 1971; diabetes mellitus type II, rated as 20 percent disabling from January 29, 2001; surgical scar, posterior right shoulder associated with gunshot wound, rated as 10 percent disabling from September 30, 2008; scar, anterior right shoulder associated with gunshot wound, rated as 10 percent disabling from September 30, 2008; entry wound scar, posterior right shoulder, associated with gunshot wound, rated as 10 percent disabling from September 30, 2008; scar, right hand associated with residuals of gunshot wound and amputation, rated as 10 percent disabling from September 30, 2008; malaria, rated as 10 percent disabling from August 13, 1971, and noncompensable from August 13, 1972; and posttraumatic arthritic changes right fourth finger associated with residuals of gunshot wound and amputation, rated as noncompensable from September 30, 2008.  For the entire period on appeal, the Veteran's combined evaluation for VA compensation purposes has been 80 percent.

Based on the foregoing, the Veteran met the schedular requirements for TDIU for the entire period on appeal.  As of the date of his claim for TDIU, June 23, 2009, the Veteran has had a combined disability rating of 80 percent or more and at least one service-connected disability rated as at least 40 percent disabling.  See 38 C.F.R. §4.16(a).

Even though the Veteran has met the threshold requirement for obtaining a schedular TDIU for the period on appeal, the Board must still consider whether his service-connected disabilities have precluded him from securing and following substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In his TDIU application, submitted June 2009, the Veteran reported that he last worked full-time in June 2003, when he contends he became too disabled to work due to nerves, hypertension, asbestos, pleural plaque on his lungs, and his injured right hand.  According to his application, he was last employed Otis Elevator Company as an elevator mechanic.  The Veteran reported employment with the company from April 1968 to June 2003.  In his application, he reported having completed one year of college.

The Veteran was afforded a VA examination for his right hand in February 2009.  The Veteran reported to the examiner that he had limited strength and difficulty using his right hand due to the amputation.  The Veteran also reported that he is left handed and had no difficulty writing.  The examiner opined that the Veteran had chronic pain and limited used of his right hand, with grossly impaired finger coordination and dexterity, and post-traumatic arthritic changes in fourth finger.

After a February 2009 VA examination of the Veteran's right shoulder, the examiner opined that the Veteran had limited range of motion and his right shoulder function was limited due to pain and some fatigue.  The examiner further noted that the Veteran had limited lifting power in his right arm and any weight over 20 pounds put a lot of stress on his right shoulder.  

In an October 2009 VA examination for his service-connected diabetes, the Veteran reported no restriction of activity due his diabetes.  The examiner reported the disease did not affect the Veteran's .activities of daily living (ADL).  

During an October 2009 examination of his service connected scars, the Veteran reported that he had some limited range of motion due to the scarring on his shoulder, but there was no effect on his ADLs.  

The Veteran was afforded an examination of the amputation residuals in his right hand in October 2009.  The Veteran reported limited strength and some difficulty using his right hand due to partial amputation of fingers.  The Veteran stated that he was able to compensate with his left upper extremity for most activities.  He complained of pain, limited range of motion in his fingers, impaired finger coordination, and limited dexterity in his right hand.  The Veteran further stated he experienced pain on using right hand for fine motor activities and putting on his socks and shoes.  The examiner opined that the Veteran experienced chronic pain, limited use of R hand, grossly impaired finger coordination, dexterity and post-traumatic arthritic changes in fourth finger.  Likewise, in a 2009 VA examination of his right hand, the Veteran reported decreased finger dexterity with pain and decreased coordination.  He described pain rated between three and five out of ten with increased with activity, and flare-ups to seven.  After examination, the examiner reported that the Veteran's symptoms included pain and reduced grip and pinch strength in right hand.  The examiner further opined that the Veteran had chronic pain, limited use of his right hand, with grossly impaired finger coordination, dexterity, and post-traumatic changes in the fourth digit.

In an October 2009 VA examination of his right shoulder, the Veteran reported chronic pain that increased with movement.  He stated that he experienced flare-ups once or twice each month, especially with overhead lifting and bending.  The Veteran further reported that he experienced stiffness, weakness, and swelling, but no instability, giving way, locking, or fatigability.  The examiner reported that the Veteran's right shoulder had limited active range of motion with pain and limited strength due to pain.  The examiner opined that the Veteran's right shoulder function is limited due to pain and some fatigue, but not lack of coordination.

In a May 2015 VA examination for his diabetes, the examiner noted no symptoms that would affect the Veteran's ability to work.

In a May 2015 VA examination of his service-connected scars, the Veteran again reported that the skin around his scars felt tight, though not painful, and he was able to do ADLs.  The examiner opined that the scars had no impact on the Veteran's ability to work.  The examiner further opined that the scars are stable, and while the large scar on right shoulder can be tight which slightly limits movement, it did not limit function.

The Veteran was afforded a VA examination of the amputation residuals in his right hand in May 2015.  X-rays performed during the examination showed degenerative changes in the right hand.  The examiner reported that no changes in the Veteran's range of motion with repetitive use over a period of time.  The examiner opined that there was no impact on the Veteran's ability to work.  

In a hand and finger examination, also conducted in May 2015, the examiner noted the Veteran's right hand had abnormal range of motion.  The examiner reported that the limited range of motion contributed to functional loss.  No pain was noted during the examination.  The Veteran was able to do repetitive testing with no loss in range of motion after.  The examiner reported normal right hand grip strength.  The examiner opined that none of the conditions listed in the examination report would impact the Veteran's ability to perform any type of occupational task.  

In a May 2015 VA examination of his shoulder, the Veteran reported right shoulder pain.  The examiner reported that the physical examination of the Veteran's right shoulder revealed shoulder impingement syndrome, rotator cuff tendonitis, degenerative arthritis, and range of motion outside of normal range.  However, the examiner noted that these conditions did not contribute to functional loss.  The examiner noted no pain, tenderness, or crepitus on examination.  The Veteran could not perform repetitive use testing with at least three repetitions, but showed no loss of range of motion after repetitions.  Upon completion of the examiner, the examiner opined that none of the conditions listed in the examination report had an impact on the Veteran's ability to perform any type of occupational task.

Further, at the conclusion of the hand and shoulder examinations, the examiner reported that, based on the Veteran's medical records, his subjective examination, the objective examination, and the diagnostic and clinical tests, it was the opinion of the examiner that the Veteran's current right shoulder and right hand conditions did not preclude him from securing and following substantially gainful employment consistent with his education and occupational experience as his right shoulder and right hand remain highly functional with relatively little pain displayed throughout the course of the examination.  See May 2015 VA examination reports.

Finally, in an August 2015 statement, the Veteran stated that he continued to work although he found certain tasks, like getting on and off the top of elevators, drilling into steel, and rigging thousands of pounds of equipment, were becoming more and more difficult.  The Veteran reported that he took very strong medicine with negative side effects, such as dizziness and blurry visions, for his high blood pressure, which was being monitored daily.  He also reported taking antidepressants.  The Veteran recounted that he retired at his 55th birthday and took a nine percent reduction in his pension because he had had too many close calls and did not want to chance it because, due to the medications he was taking, did not feel he had his full faculties.  In support of his statement, the Veteran submitted a list of the medications he had been prescribed at the time.  See July 2015 VA treatment record.  With the exception of insulin, the active medications shown on the list were used to treat non-service connected conditions.

The Board concludes that the preponderance of the evidence is against finding that the Veteran's service-connected disabilities prevent him from maintaining or obtaining substantial gainful employment.  In his June 2009 TDIU application, the Veteran indicated that he could no longer work due to his nerves, hypertension, asbestos, pleural plaque on his lungs, and injured right hand.  Additionally, in his August 2015 statement, the Veteran reported that he stopped working due to the side effects of the strong medications he was taking for his high blood pressure.  However, of the conditions asserted by the Veteran, only the injuries to the Veteran's right hand are service-connected.  And while the Board has no reason to doubt the Veteran's assertions regarding his non-service connected medical conditions, when considering a claim for TDIU, the Board may only consider the impact of service-connected disabilities.  See 38 C.F.R. § 4.16.  Therefore, the Board finds that the VA examination reports and VA treatment records offer the strongest and most persuasive evidence regarding the impact of the Veteran's service-connected disabilities on his occupational functioning.

When considering each of the Veteran's service-connected disabilities, the objective medical evidence of record suggests that his service-connected disabilities, at most, might have prevent him from performing certain types of physical labor.  However, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing or following any type of employment. 

With respect to the Veteran's right hand disabilities, the relevant VA examination reports of record provide that the Veteran had pain, grossly impaired finger coordination, as well as limited strength, dexterity, and coordination in his right hand.  However, the Veteran has also reported that he is left hand dominant and therefore has no trouble writing and is able to compensate for most activities with his left upper extremity.  See February 2009 VA examination report; October 2009 VA examination report; May 2015 VA examination report.  Thus, the record indicates that the Veteran's right hand disability might have an adverse effect on his ability to perform certain types of physical labor; however, it does not establish that his symptoms would prevent him from being able to perform sedentary labor. 

As for the Veteran's right shoulder disability, the VA examinations of record demonstrate that the Veteran's right shoulder does have some loss of functionality due to pain and some limited range of motion, and may be limited to lifting 20 pounds or less.  Id.  However, again, the Veteran has reported that he is left hand dominant and is able to compensate for most activities with his left upper extremity.  The Board also finds significant that none of the Veteran's statements suggest an inability to obtain or maintain employment on account of his right shoulder disability. 

As for the Veteran's remaining disabilities, malaria, diabetes mellitus, and scars, the record does not indicate that these disabilities have an impact on the Veteran's occupational functioning.

The Board has also considered the Veteran's occupational and educational history and acknowledges that the record suggests that the Veteran might not be able to secure or follow employment for which he was trained, or employment in a field in which he has prior experience, such as elevator mechanic.  However, he completed at least one year of college, and the objective evidence of record does not support a finding that the Veteran's service-connected disabilities, when considered along with his educational and occupational history, prevent him from securing or following any type of substantially gainful employment.  Instead, the evidence indicates that more likely than not, the Veteran would be able to secure or follow, at a minimum, sedentary or light physical types of employment. 

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disabilities prevent him from securing or following any substantially gainful employment. Instead, the record indicates that at a minimum, the Veteran likely would be able to perform sedentary work.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). Further, as the Veteran's service-connected disabilities have met the percentage rating standards for schedular TDIU throughout the course of his appeal, it is not necessary to refer his case to the Director of the Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(a)-(b).


ORDER

Entitlement to TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


